Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Response to Arguments
Applicant’s arguments, see Pages 8-9, filed 01/21/21, with respect to the amendments to the claim(s) overcoming the prior-art rejections have been fully considered and are persuasive.  Claims 1-4 and 6-18 are in condition for allowance. 

4.) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a photoelectric conversion unit”, “an arithmetic unit”, “a first output unit”, “a second output unit”, “a generation unit”, “a control unit”, “an image generation unit”, in claims 1-4 and 6-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim limitations “a photoelectric conversion unit”, “an arithmetic unit”, “a first output unit”, “a second output unit”, “a generation unit”, “a control unit”, “an image generation unit”, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a photoelectric conversion unit”, “an arithmetic unit”, “a first output unit”, “a second output unit”, “a generation unit”, “a control unit”, “an image generation unit” coupled with functional language “that generates an electric charge”, “that executes an arithmetic operation”, “that outputs”, “that outputs”, “that generates”, that executes a first control”, “that generates image data”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-4 and 6-18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  


Support for the structure that performs the functions of “a photoelectric conversion unit” is a photodiode (PD) (Paragraph 0017 and Figure 2 of the publication to the instant application). The “arithmetic unit” is shown as consisting of three switches, two input capacitors, a feedback capacitor and an amplification unit (Paragraph 0029 and Figure 3 of the publication to the instant application). The “first output unit” and “second output unit”, appear to be performed by transistors and switches (Paragraph 0024 and Figure 3 of the publication to the instant application). Support for the structure that performs the functions of “a generation unit”, “a control unit” and “an image generation unit”, appears to be performed by a processor/CPU and a memory that stores a program which is used by the processor to execute the claimed functions along with the algorithm/steps shown in Paragraphs 0019-0020, 0031-0048 in the specification (Paragraphs 0018-0020, 0031-0048 of the publication to the instant application).


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


5.) Allowable Subject Matter
Claims 1-4 and 6-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image sensor, comprising:
a plurality of pixels arranged along a first direction, each of the plurality of pixels (i) including a photoelectric conversion unit that generates an electric charge through photoelectric conversion of light and (ii) outputting a signal generated based upon the electric charge generated in the photoelectric conversion unit; 
an arithmetic unit that executes an arithmetic operation with the signals from the one or more pixels output to the first signal line and the signal output to the second signal line, wherein:
the one or more pixels include a first pixel and a second pixel; and 
the another pixel includes a third pixel disposed between the first pixel and the second pixel.”

Dependent Claims 2-4 and 6-18 are also allowed due to their dependence on allowed independent claim 1. 

The following are the closest prior-art of record:

Krymski (US Pub No.: 2004/0051802A1) discloses an improved pixel readout circuit that compensates for common mode noise during a read out operation. This is accomplished by using a differential readout of the signal and reset value from the desired pixel compared with the reset value from a reference pixel. In this manner common mode noise can be offset and therefore minimized. In one embodiment of the invention, the reference pixel is the nearest neighbor pixel in the same row. In another embodiment, the reference pixel is the nearest neighboring pixel in a different row.

Wakabayashi (US Pub No.: 2014/0160334A1) discloses an image pickup device, a control method, and an image pickup apparatus, which can implement more various data outputs. An image pickup apparatus of the present disclosure includes a 


Niwa et al. (US Pub No.: 2017/0201702A1) disclose an imaging device including a pixel array section including pixel units two-dimensionally arranged in a matrix pattern, each pixel unit including a photoelectric converter, and a plurality of column signal lines disposed according to a first column of the pixel units. The imaging device further includes an analog to digital converter that is shared by the plurality of column signal lines.

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697